OPINION — AG — ** EDUCATION — NATIVE AMERICAN LANGUAGE ** THE REQUIREMENT OF 70 O.S. 1971 11-102 [70-11-102], AND ARTICLE I, SECTION 5 OKLAHOMA CONSTITUTION, THAT INSTRUCTION IN THE PUBLIC SCHOOLS BE CONDUCTED IN THE ENGLISH LANGUAGE EXCEPT AS IS NECESSARY FOR THE TEACHING OF OTHER LANGUAGES, IS SUBJECT TO THE DUTY OF FEDERALLY ASSISTED SCHOOL SYSTEMS TO PROVIDE PROGRAMS TO MEET THE LINGUISTIC NEED OF PUPILS ENTERING SCHOOL UNABLE TO SPEAK AND UNDERSTAND ENGLISH LANGUAGE; 70 O.S. 1971, 11-102 [70-11-102] AND ARTICLE I, SECTION 5
OKLAHOMA CONSTITUTION, DO NOT PROHIBIT THE CONDUCT OF CLASSES IN NATIVE AMERICAN LANGUAGES WHERE SUCH LANGUAGES ARE TAUGHT AS SUBJECTS. (INDIANS) CITE: ARTICLE I, SECTION 5 (JOE C. LOCKHART)